Exhibit 10.6

ANCELUX TOPCO S.C.A.

EQUITY INCENTIVE PLAN

(as amended and restated effective as of December 13, 2013)

1. Purpose.

The purpose of the Plan is to assist the Company to attract, retain, incentivize
and motivate officers and employees of, consultants to, and non-employee
directors providing services to, the Company and its Subsidiaries and Affiliates
and to promote the success of the Company’s business by providing such
participating individuals with a proprietary interest in the performance of the
Company. The Company believes that this incentive program will cause
participating officers, employees, consultants and non-employee directors to
increase their interest in the welfare of the Company, its Subsidiaries and
Affiliates and to align those interests with those of the shareholders of the
Company, its Subsidiaries and Affiliates.

2. Definitions.

For purposes of the Plan:

2.1 “Affiliate” shall mean with respect to any entity, any entity that the
Company, either directly or indirectly through one or more intermediaries, is
under common control with, is controlled by or controls, each within the meaning
of the Securities Act.

2.2 “Award” shall mean, individually or collectively, the grant of an Option or
Restricted Share Unit, or either or both of them.

2.3 “Award Agreement” means a written or electronic agreement between the
Company and a Participant evidencing the grant of an Award and setting forth the
terms and conditions thereof.

2.4 “Board” shall mean the board of managers of the Manager.

2.5”Cause” shall mean (a) if a Participant is a party to an employment or a
severance agreement with the Company or one of the Subsidiaries in which “cause”
is defined, the occurrence of any circumstances defined as “cause” in such
employment or severance agreement, or (b) if a Participant is not a party to an
employment or severance agreement with the Company or one of the Subsidiaries in
which “cause” is defined, (i) the Participant’s indictment for, or conviction or
entry of a plea of guilty or nolo contendere to (A) any felony or (B) any crime
(whether or not a felony) involving moral turpitude, fraud, theft, breach of
trust or other similar acts, whether of the United States or any state thereof
or any similar non-U.S. law to which the Participant may be subject, (ii) the
Participant’s being or having been engaged in conduct constituting breach of
fiduciary duty, willful misconduct or gross negligence relating to the Company
or any of the Subsidiaries or the performance of the Participant’s duties,
(iii) the Participant’s willful failure to (A) follow a reasonable and lawful
directive of the Company or of the Subsidiary at which he or she is employed or
provides services, or the Board or (B) comply with any written rules,
regulations, policies or procedures of the Company or a Subsidiary at



--------------------------------------------------------------------------------

which he or she is employed or to which he or she provides services which, if
not complied with, would reasonably be expected to have an adverse effect (other
than a de minimis adverse effect) on the business or financial condition of the
Company, (iv) the Participant’s violation of his or her employment, consulting,
separation or similar agreement with the Company or any non-disclosure,
non-solicitation or non-competition covenant in any other agreement to which the
Participant is subject or (v) the Participant’s deliberate and continued failure
to perform his or her material duties to the Company or any of its Subsidiaries.

2.6 “Change in Capitalization” means any increase or reduction in the number of
shares underlying Investor Interests, any change (including, but not limited to,
in the case of a spin-off, dividend or other distribution in respect of Investor
Interests, a change in value) in the Investor Interests (including any change in
shares underlying Investor Interests) or any exchange of Investor Interests (or
shares) for a different number or kind of shares or other securities of the
Company or another entity, by reason of a reclassification, recapitalization,
merger, consolidation, reorganization, spin-off, split-up, issuance of warrants,
rights or debentures, stock dividend, stock split or reverse stock split, cash
dividend, property dividend, combination or exchange of shares, repurchase of
shares, change in corporate structure or any similar corporate event or
transaction.

2.7 “Change in Control” means (i) the direct or indirect sale, transfer or
conveyance or other disposition (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of the
properties and assets of the Company and its Subsidiaries (taken as a whole) to
any Person (or group of Persons acting in concert); (ii) the consummation of any
transaction or related series of transactions (including any merger, share
purchase, recapitalization, redemption, issuance of capital stock or
consolidation) the result of which is that any Person (or group of Persons
acting in concert) becomes the beneficial owner (within the meaning of Rule
13d-3 under the Exchange Act or any similar provision) of a majority of the
economic interest in the Company; or (iii) any transaction or series of related
transactions which results in (A) the Permira Funds ceasing to have the ability
to elect a majority of the members of the Board or (B) the shareholders of the
Company immediately before such transaction or series of related transactions
owning (together with their Affiliates) securities representing 50% or less of
the combined voting power of the outstanding voting securities of the entity
surviving or resulting from such transaction or series of related transactions.

2.8 “Class A Share” has the meaning set forth in the Shareholders Agreement.

2.9 “Code” means the U.S. Internal Revenue Code of 1986, as amended.

2.10 “Committee” means the Operating Committee of Ancestry.com LLC, its
Compensation Committee or its designee. The Committee shall administer the Plan
and perform the functions set forth herein. If the Board elects, or if at any
time no Committee has been specified, the Committee shall mean the Board.

 

- 2 -



--------------------------------------------------------------------------------

2.11 “Company” means Ancelux Topco S.C.A., a Luxembourg société en commandite
par actions, governed by the laws of the Grand Duchy of Luxembourg, having its
registered office at 282, route de Longwy, L-1940 Luxembourg, registered with
the Luxembourg Register of Commerce and Companies under number B 174.036 and
managed by Ancelux S.à r.l, a société à responsabilité limitée, having its
registered office at 282, route de Longwy, L-1940 Luxembourg, registered with
the Luxembourg Register of Commerce and Companies under number B 174.035.

2.12 “Corporate Transaction” means (a) a merger, consolidation, reorganization,
recapitalization or other similar change in the Company’s capital stock, (b) a
liquidation or dissolution of the Company or (c) a Change in Control.

2.13 “Director” means a member of the Board or a member of the board of
directors or operating committee of any Subsidiary.

2.14 “Disability” means (a) if a Participant is a party to an employment
agreement with the Company or one of the Subsidiaries in which “disability” is
defined, the occurrence of any circumstances defined as “disability” in such
employment agreement, or (b) if a Participant is not a party to an employment
agreement with the Company or one of the Subsidiaries in which “disability” is
defined, permanent and total disability as defined in Code Section 22(e)(3). A
determination of Disability may be made by a physician selected or approved by
the Committee and, in this respect, the Participant shall submit to any
reasonable examination(s) required by such physician upon request.
Notwithstanding the foregoing provisions of this Section 2.14, in the event any
award is considered to be “non-qualified deferred compensation” as that term is
defined under Section 409A of the Code, then, in lieu of the foregoing
definition and to the extent necessary to comply with the requirements of
Section 409A of the Code, the definition of “Disability” for purposes of such
award shall be the definition of “disability” provided for under Section 409A of
the Code and the regulations or other guidance issued thereunder.

2.15 “Division” means any of the operating units or divisions of the Company
designated as a Division by the Committee.

2.16 “Effective Date” means March 18, 2013.

2.17 “Eligible Individual” means any of the following individuals: (a) any
director, officer, employee of the Company or any of its Subsidiaries, (b) any
individual to whom the Company or one of its Subsidiary has extended a formal,
written offer of employment, and (c) any consultant or advisor of the Company or
one of its Subsidiaries.

2.18 “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

2.19 “Fair Market Value” means, as of any date: (i) if the Investor Interests
are not listed on a nationally recognized stock exchange, the value of such
Investor Interests on that date, as determined by the Committee in its good
faith discretion, subject to any appraisal rights of the Participant under the
Shareholders Agreement, or (ii) if the Investor Interests are listed or admitted
to unlisted trading privileges on a nationally recognized stock exchange, the
closing

 

- 3 -



--------------------------------------------------------------------------------

price of the Investor Interests as reported on the principal nationally
recognized stock exchange on which the Investor Interests traded on such date,
or if no Investor Interest prices are reported on such date, the closing price
of the Investor Interests on the next preceding date on which there were
reported Investor Interests prices.

2.20 “Investor Interest” means an interest in the Company consisting of one
Ordinary Share and one share of each class of Class A Shares, in each case to
the extent that shares of such class remain outstanding.

2.21 “Manager” means Ancelux S.à r.l, a société à responsabilité limitée.

2.22 “MIV” means Anvil MIV LLC, a Delaware limited liability company.

2.23 “Option” means an option to purchase Investor Interests in the Company.

2.24 “Option Price” means the price at which Investor Interests may be purchased
pursuant to an Option.

2.25 “Ordinary Share” has the meaning set forth in the Shareholders Agreement.

2.26 “Participant” means an Eligible Individual to whom an Award has been
granted under the Plan.

2.27 “Permira Funds” means Anvilux 1 S.à r.l., a société à responsabilité
limitée organized and existing under the laws of Grand Duchy of Luxembourg,
having its registered office at 282, route de Longwy, L-1940 Luxembourg,
registered with the Luxembourg Register of Commerce and Companies under number B
172.397 and Anvilux 2 S.à r.l., a société à responsabilité limitée organized and
existing under the laws of Grand Duchy of Luxembourg, having its registered
office at 282, route de Longwy, L-1940 Luxembourg, registered with the
Luxembourg Register of Commerce and Companies under number B 172.429.

2.28 “Person” means an individual, partnership, corporation, limited liability
company, trust, joint venture, unincorporated association, or other entity or
association.

2.29 “Plan” means this Ancelux Topco S.C.A. Equity Incentive Plan, as amended
from time to time.

2.30 “Plan Termination Date” means the date that is ten (10) years after the
Effective Date, unless the Plan is earlier terminated by the Board pursuant to
Section 10 hereof.

2.31 “Restricted Share Units” or “RSUs” means rights granted to an Eligible
Individual under Section 6 representing a number of hypothetical Investor
Interests.

2.32 “Securities Act” means the U.S. Securities Act of 1933, as amended.

2.33 “Shareholders Agreement” means that certain Shareholders Agreement, dated
as of December 28, 2012, by and among the Company and certain other parties
thereto providing terms applicable to Investor Interests of the Company, as may
be amended from time to time.

 

- 4 -



--------------------------------------------------------------------------------

2.34 “Subsidiary” means any corporation (or other legal entity) which is a
subsidiary corporation (or would be a subsidiary corporation if such entity were
a corporation) within the meaning of Section 424(f) of the Code with respect to
the Company.

2.35 “Termination”, “Terminated” or “Terminates” shall mean, (a) with respect to
a Participant that is an employee, the date such Participant ceases to be
employed by the Company and its Subsidiaries, (b) with respect to a Participant
that is a consultant, the date such Participant ceases to provide services to
the Company and its Subsidiaries or (c) with respect to a Participant that is a
non-employee Director, the date such Participant ceases to provide services to
the Board or the board of directors or operating committee of any of the
Company’s Subsidiaries, in each case, for any reason whatsoever (including by
reason of death, Disability or adjudicated incompetency). Unless otherwise set
forth in an Award Agreement, (a) if a Participant is both an employee and a
Director and Terminates as an employee but remains as a non-employee Director,
the Participant will be deemed to have continued in employment without
interruption and shall be deemed to have Terminated upon ceasing to be a
Director, and (b) if a Participant that is an employee or a non-employee
Director ceases to provide services in such capacity and becomes a consultant,
the Participant will thereupon be deemed to have been Terminated.

3. Administration.

3.1 Committees; Procedure. The Plan shall be administered by the Committee,
which shall hold meetings when it deems necessary and shall keep minutes of its
meetings. The Committee shall have all of the powers necessary to enable it to
carry out its duties under the Plan properly, including the power and duty to
construe and interpret the Plan, to determine all questions arising under it and
to delegate some or all of its duties to an officer of the Company or any of its
Subsidiaries. The Committee may correct any defect, supply any omission, or
reconcile any inconsistency in the Plan or in any Award in the manner and to the
extent it deems necessary to carry out the intent of the Plan. The Committee’s
interpretations and determinations shall be final, binding and conclusive upon
all Persons. The Committee may also establish, from time to time, such
regulations, provisions, procedures, and conditions regarding the Awards and
granting of Awards, which in its opinion may be advisable in administering the
Plan. The acts of a majority of the total membership of the Committee at any
meeting, or the acts approved in writing by all of its members, shall be the
acts of the Committee.

3.2 Board Reservation. The Board may, in its discretion, reserve to itself or
exercise any or all of the authority and responsibility of the Committee
hereunder. To the extent the Board has reserved to itself, or exercised the
authority and responsibility of the Committee, all references to the Committee
in the Plan shall be to the Board.

 

- 5 -



--------------------------------------------------------------------------------

3.3 Committee Powers. Subject to the express terms and conditions set forth
herein, the Committee shall have the power from time to time to:

(a) select those Eligible Individuals to whom Awards shall be granted under the
Plan, the number of Investor Interests in respect of which each Award is granted
and the terms and conditions (which need not be identical) of each such Award,
and make any amendment or modification to any Award Agreement consistent with
the terms of the Plan and other applicable law, and otherwise make the Plan
fully effective;

(b) construe and interpret the Plan and the Awards granted hereunder and
establish, amend and revoke rules and regulations for the administration of the
Plan, including, but not limited to, correcting any defect or supplying any
omission, or reconciling any inconsistency in the Plan or in any Award Agreement
in the manner and to the extent it shall deem necessary or advisable, including
so that the Plan and the operation of the Plan comply with any applicable
provision of the Code;

(c) determine the duration and purposes for leaves of absence which may be
granted to a Participant on an individual basis without constituting a
Termination for purposes of the Plan;

(e) cancel, with the consent of the Participant or as otherwise permitted under
the terms of the Plan, outstanding Awards;

(f) exercise its discretion with respect to the powers and rights granted to it
as set forth in the Plan; and

(g) generally, exercise such powers and perform such acts as are deemed
necessary or advisable to promote the best interests of the Company with respect
to the Plan.

3.4 Non-Uniform Determinations. The Committee’s determinations under the Plan
need not be uniform and may be made by it selectively among Persons who receive,
or are eligible to receive Awards (whether or not such Persons are similarly
situated). Without limiting the generality of the foregoing, the Committee shall
be entitled, among other things, to make non-uniform and selective
determinations, and to enter into non-uniform and selective Award Agreements, as
to the Eligible Individuals to receive Awards under the Plan and the terms and
provision of Awards under the Plan. All decisions and determinations by the
Committee in the exercise of the above powers shall be final, binding and
conclusive upon the Company, its Subsidiaries, the Participants and all other
persons having any interest therein. Notwithstanding anything herein to the
contrary, with respect to Participants working outside the United States, the
Committee may determine the terms and conditions of Awards and make such
adjustments to the terms thereof as are necessary or advisable to fulfill the
purposes of the Plan taking into account matters of local law or practice,
including tax and securities laws of jurisdictions outside the United States.

3.5 Indemnification. No member of the Committee shall be liable for any action,
failure to act, determination or interpretation made in good faith with respect
to the Plan or any transaction hereunder. The Company hereby agrees to indemnify
each member of the

 

- 6 -



--------------------------------------------------------------------------------

Committee for all costs and expenses and, to the extent permitted by applicable
law, any liability incurred in connection with defending against, responding to,
negotiating for the settlement of or otherwise dealing with any claim, cause of
action or dispute of any kind arising in connection with any actions in
administering the Plan or in authorizing or denying authorization to any
transaction hereunder.

4. Investor Interests Subject to the Plan; Grant Limitations.

4.1 Aggregate Number of Investor Interests Authorized for Issuance. Subject to
adjustment pursuant to Section 9 of the Plan, the aggregate number of Investor
Interests that may be made the subject of Options and RSUs granted under the
Plan shall not exceed 490,968 (which Investor Interests, as of the Effective
Date, represented an aggregate of 3,927,744 shares of the Company and as of
December 13, 2013 represent 3,436,776 shares of the Company).

4.2 Calculating Investor Interests Available. The Committee shall determine the
appropriate method for determining the number of Investor Interests available
for grant as Options under the Plan, subject to the following:

(a) Except as provided in Section 4.2(b), the number of Investor Interests
available under this Section 4 for the granting of further Awards shall be
reduced by the number of Investor Interests in respect of which the Award is
granted or denominated.

(b) Any Investor Interests related to an Award granted under this Plan that
terminates by expiration, forfeiture, cancellation or otherwise without the
issuance of the Investor Interests shall again be available for award under this
Plan.

(c) Any Investor Interests tendered (i) to pay the Option Price of an Option
granted under this Plan or (ii) to satisfy tax withholding obligations
associated with an Option granted under this Plan, shall not become available
again for grant under this Plan.

5. Options.

5.1 Authority of Committee. The Committee may grant Options to Eligible
Individuals in accordance with the Plan. The terms and conditions of each Option
grant shall be set forth in an Award Agreement. Each such Award Agreement shall
contain such restrictions, terms and conditions as the Committee may, in its
discretion, determine.

5.2 Option Price. The Option Price or the manner in which the exercise price is
to be determined for Investor Interests under each Option shall be determined by
the Committee and set forth in the Award Agreement; provided, however, that the
exercise price per Investor Interest under each Option shall not be less than
the greater of (i) the nominal value of the shares underlying each Investor
Interest and (ii) 100% of the Fair Market Value of an Investor Interest on the
date the Option is granted.

 

- 7 -



--------------------------------------------------------------------------------

5.3 Maximum Duration. Options granted hereunder shall be for such term as the
Committee shall determine; provided that an Option shall not be exercisable
after the expiration of ten (10) years from the date it is granted; provided,
further, however, that unless the Committee provides otherwise, an Option may,
upon the death of the Participant prior to the expiration of the Option, be
exercised for up to one (1) year following the date of the Participant’s death,
even if such period extends beyond ten (10) years from the date the Option is
granted. The Committee may, subsequent to the granting of any Option, extend the
period within which the Option may be exercised (including following a
Participant’s Termination), but in no event shall the period be extended to a
date that is later than the earlier of the latest date on which the Option could
have been exercised and the 10th anniversary of the date of grant of the Option.

5.4 Vesting. The Committee shall determine and set forth in the applicable Award
Agreement the time or times at which an Option shall become vested and
exercisable. To the extent not exercised, vested installments shall accumulate
and be exercisable, in whole or in part, at any time after becoming exercisable,
but not later than the date the Option expires. The Committee may accelerate the
exercisability of any Option or portion thereof at any time.

5.5 Method of Exercise. The exercise of an Option shall be made only by giving
notice in the form and to the Person designated by the Company, specifying the
number of Investor Interests subject to the Option to be exercised and, to the
extent applicable, accompanied by payment therefor and otherwise in accordance
with the Award Agreement pursuant to which the Option was granted. The Option
Price shall be paid in any or any combination of the following forms: (a) cash
or its equivalent (e.g., a check) or (b) if permitted by the Committee or set
forth in an Award Agreement, in the form of other property (including Investor
Interests). Any Investor Interests transferred to or withheld by the Company as
payment of the exercise price under an Option shall be valued at their Fair
Market Value on the last business day preceding the date of exercise of such
Option. If requested by the Committee, the Participant shall deliver the Award
Agreement evidencing the Option to the Company, which shall endorse thereon a
notation of such exercise and return such Agreement to the Participant.

5.6 Rights of Participants. No Participant shall be deemed for any purpose to be
the owner of any Investor Interests subject to any Option unless and until
(a) the Option shall have been exercised pursuant to the terms thereof, (b) the
Company shall have issued and delivered the Investor Interests (if certificated)
to the Participant, (c) the Participant’s name, or the name of his or her broker
or other nominee, shall have been entered as a holder of record on the books of
the Company and (d) the Participant shall have entered into the Shareholders
Agreement.

6. Restricted Share Units.

6.1 Authority of Committee. The Committee may grant awards of RSUs to Eligible
Individuals. The terms and conditions of each RSU grant shall be set forth in an
Award Agreement. Each such Award Agreement shall contain such restrictions,
terms and conditions as the Committee may, in its discretion, determine.

 

- 8 -



--------------------------------------------------------------------------------

6.2 Payment of Awards. Each RSU shall represent the right of the Participant to
receive a payment upon vesting of the RSU or on any later date specified by the
Committee of an amount equal to the Fair Market Value of one Investor Interest
as of the date the RSU becomes vested or such other date as determined by the
Committee at the time the RSU was granted. The Committee may, at the time an RSU
is granted, provide a limitation on the amount payable in respect of each RSU.
The Committee may provide for the settlement of RSUs in cash or with Investor
Interests having a Fair Market Value equal to the amount to which the
Participant has become entitled, or a combination thereof. To the extent that
the Committee chooses to settle RSUs in the form of Investor Interests, the
nominal value associated with any shares underlying the Investor Interests will
be paid up by an Affiliate or Subsidiary of the Company (or a successor to any
such entity) on behalf of the Participant.

6.3 Rights of Participants. No Participant shall be deemed for any purpose to be
the owner of any Investor Interests issuable pursuant to any RSU unless and
until (a) the Company shall have issued and delivered the Investor Interests (if
certificated) to the Participant, (b) the Participant’s name, or the name of his
or her broker or other nominee, shall have been entered as a holder of record on
the books of the Company and (c) the Participant shall have entered into the
Shareholders Agreement.

7. Contribution of Investor Interests. Immediately following a Participant’s
receipt of one or more Investor Interests pursuant to the terms of the Plan and
any Award Agreement, such Participant shall be required to contribute the
Investor Interest(s) to the MIV in exchange for an equivalent number of units in
the MIV. Such contribution shall be effected pursuant to the terms of a
contribution agreement in a form to be provided by the MIV at the time of grant
of the Award or at the time of contribution.

8. Effect of a Termination; Transferability.

8.1 Termination. The Award Agreement evidencing the grant of each Award shall
set forth the terms and conditions applicable to such Award upon Termination,
which shall be as the Committee may, in its discretion, determine at the time
the Award is granted or at anytime thereafter, and which terms and conditions
may include provisions regarding the treatment of an Award in the event of a
Termination by reason of a divestiture of any Subsidiary or Division or other
assets of the Company or any Subsidiary.

8.2 Transferability of Awards and Investor Interests.

(a) Non-Transferability of Awards. Except as set forth in Section 8.2(c) or
(d) or as otherwise permitted by the Committee and as set forth in the
applicable Award Agreement, either at the time of grant or at anytime
thereafter, no Award shall be (i) sold, transferred or otherwise disposed of,
(ii) pledged or otherwise hypothecated or (iii) subject to attachment, execution
or levy of any kind; and any purported transfer, pledge, hypothecation,
attachment, execution or levy in violation of this Section 8.2 shall be null and
void.

 

- 9 -



--------------------------------------------------------------------------------

(b) Restrictions on Investor Interests. The Committee may impose such
restrictions on any Investor Interests acquired by a Participant under the Plan
as it may deem advisable, including, without limitation, minimum holding period
requirements, restrictions under applicable U.S. federal securities laws,
restrictions under the requirements of any stock exchange or market upon which
such Investor Interests are then listed or traded and restrictions under any
blue sky or state securities laws applicable to such Investor Interests.

(c) Transfers by Will or by Laws of Descent or Distribution. Any Award may be
transferred by will or by the laws of descent or distribution; provided,
however, that (i) any transferred Award will be subject to all of the same terms
and conditions as provided in the Plan and the applicable Award Agreement; and
(ii) the Participant’s estate or beneficiary appointed in accordance with this
Section 8.2(c) will remain liable for any withholding tax that may be imposed by
any U.S. federal, state or local tax authority.

(d) Beneficiary Designation. Each Participant may, from time to time, name one
or more individuals (each, a “Beneficiary”) to whom any benefit under the Plan
is to be paid or who may exercise any rights of the Participant under any Award
granted under the Plan in the event of the Participant’s death before he or she
receives any or all of such benefit or, if applicable, exercises such Award.
Each such designation shall revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Company during the
Participant’s lifetime. In the absence of any such designation, benefits under
Award Agreements remaining unpaid at the Participant’s death and rights to be
exercised following the Participant’s death shall be paid to or exercised by the
Participant’s estate.

9. Adjustment upon Changes in Capitalization.

9.1 In the event of a Change in Capitalization, the Committee shall make an
equitable adjustment to each Investor Interest subject to an Award such that no
dilution or enlargement of benefits or potential benefits occurs. To the extent
any such Change in Capitalization includes an exchange of Investor Interests,
each such Investor Interest then subject to each Award shall be adjusted to the
number and class of shares into which each such outstanding Investor Interest
shall be exchanged such that no dilution or enlargement of the benefits occurs,
all without change in the aggregate purchase price, if any, for the Investor
Interests then subject to each Award. Action by the Committee pursuant to this
Section 9.1 may include adjustment to any or all of: (i) the number and type of
Investor Interests (or other securities or other property) that thereafter may
be made the subject of Awards or be delivered under the Plan; (ii) the number
and type of Investor Interests (or other securities or other property) subject
to outstanding Awards; (iii) the purchase price or exercise price of an Investor
Interest under any outstanding Award or the measure to be used to determine the
amount of the benefit payable on an Award; and (iv) any other adjustments the
Committee determines to be equitable.

 

- 10 -



--------------------------------------------------------------------------------

9.2 Any such adjustment pursuant to Section 9.1(a) shall be made (i) with
respect to any Award that is not subject to Section 409A or Section 457A of the
Code, in a manner that would not subject the Award to Section 409A or
Section 457A of the Code, as applicable, and (ii) with respect to any Award that
is subject to Section 409A or Section 457A of the Code, in a manner that
complies with Section 409A or Section 457A of the Code, as applicable, and all
regulations and other guidance issued thereunder.

9.3 If, by reason of a Change in Capitalization, pursuant to an Award Agreement,
a Participant shall be entitled to, or shall be entitled to exercise an Option
with respect to, new, additional or different Investor Interests or other
securities of the Company or any other entity, such new, additional or different
Investor Interests or other securities, as the case may be, shall thereupon be
subject to all of the conditions and restrictions which were applicable to the
Investor Interests subject to the Award prior to such Change in Capitalization.

10. Effect of Certain Transactions.

10.1 Except as otherwise provided in the applicable Award Agreement, in the
event of a Corporate Transaction, all outstanding Options and unvested RSUs
shall terminate upon the consummation of the Corporate Transaction, unless
provision is made in connection with such transaction, in the sole discretion of
the Committee or the parties to the Corporate Transaction, for the assumption or
continuation of such Awards by, or the substitution for such Awards with new
awards of stock options, stock appreciation rights or other equity-based
compensation of the surviving, or successor or resulting entity, or a parent or
subsidiary thereof, with such adjustments as to the number and kind of shares or
other securities or property subject to such new awards, option and stock
appreciation right exercise or base prices, and other terms of such new awards
as the Committee or the parties to the Corporate Transaction shall agree. In the
event that provision is made in writing as aforesaid in connection with a
Corporate Transaction, the Plan and the unvested RSUs and unexercised Options
theretofore granted or the new awards substituted therefor shall continue in the
manner and under the terms provided in such writing. Notwithstanding the
foregoing, except as otherwise provided in the applicable Award Agreement,
vested Options (including those Options that would become vested upon the
consummation of the Corporate Transaction) shall not be terminated upon the
consummation of the Corporate Transaction unless holders of affected Options are
provided either (i) a period of at least fifteen (15) calendar days prior to the
date of the consummation of the Corporate Transaction to exercise the Options or
(ii) payment (in cash or other consideration upon or following the consummation
of the Corporate Transaction, or, to the extent permitted by Section 409A of the
Code, on a deferred basis) in respect of each Investor Interest covered by the
Option being cancelled in an amount equal to the excess, if any, of the per
Investor Interest price to be paid or distributed to shareholders in the
Corporate Transaction (the value of any non-cash consideration to be determined
by the Committee in good faith) over the Option Price of the Option. For the
avoidance of doubt, if the amount determined pursuant to the foregoing is zero
or less, the affected Option may be cancelled without any payment therefor.

10.2 Without limiting the generality of the foregoing or being construed as
requiring any such action, in connection with any such Corporate Transaction the
Committee may, in its sole and absolute discretion, cause any of the following
actions to be taken effective upon or at any time prior to any Corporate
Transaction (and any such action may be made contingent upon the occurrence of
the Corporate Transaction):

 

- 11 -



--------------------------------------------------------------------------------

(a) cause any or all unvested Options to become fully vested and immediately
exercisable (as applicable) and/or provide the holders of such Options a
reasonable period of time prior to the date of the consummation of the Corporate
Transaction to exercise the Options;

(b) with respect to unvested Options that are terminated in connection with the
Corporation Transaction, provide the holders thereof a payment (in cash and/or
other consideration) in respect of each Investor Interest covered by the Option
being terminated in an amount equal to all or a portion of the excess, if any,
of the per Investor Interest price to be paid or distributed to shareholders in
the Corporate Transaction (the value of any non-cash consideration to be
determined by the Committee in good faith) over the Option Price of the Option,
which may be paid in accordance with the vesting schedule of the Option as set
forth in the applicable Award Agreement, upon the consummation of the Corporate
Transaction or, to the extent permitted by Section 409A of the Code, at such
other time or times as the Committee may determine.

(c) with respect to unvested RSUs, provide to the holders thereof a payment (in
cash and/or other consideration) in respect of each Investor Interest covered by
the RSU being terminated in an amount equal to all or a portion of the per
Investor Interest price to be paid or distributed to shareholders in the
Corporate Transaction (the value of any non-cash consideration to be determined
by the Committee in good faith), which may be paid in accordance with the
vesting schedule of the RSU as set forth in the applicable Award Agreement, upon
the consummation of the Corporate Transaction or, to the extent permitted by
Section 409A of the Code, at such other time or times as the Committee may
determine.

10.3 Without limiting the generality of the foregoing or being construed as
requiring any such action, in connection with any such Corporate Transaction the
Committee may, in its sole and absolute discretion, cause any of the following
actions to be taken effective upon or at any time prior to any Corporate
Transaction (and any such action may be made contingent upon the occurrence of
the Corporate Transaction):

(a) Notwithstanding anything to the contrary, the Committee may, in its sole
discretion, provide in the transaction agreement or otherwise for different
treatment for Awards held by different Participants and, where alternative
treatment is available for a Participant’s Awards, may allow the Participant to
choose which treatment shall apply to such Participant’s Awards; or

(b) Any action permitted under this Section 10 may be taken without the need for
the consent of any Participant. To the extent a Corporate Transaction also
constitutes a Change in Capitalization and action is taken pursuant to this
Section 10 with respect to an outstanding Award, such action shall conclusively
determine the treatment of such Award in connection with such Corporate
Transaction notwithstanding any provision of the Plan to the contrary (including
Section 9).

 

- 12 -



--------------------------------------------------------------------------------

(c) The Committee may require a Participant to return a letter of transmittal or
similar acknowledgment as a condition to receiving any payment in respect of his
or her Awards in connection with a Corporate Transaction, in which case any
Participant who has not returned any such letter or similar acknowledgment
within the time period established by the Committee for returning any such
letter or similar acknowledgement shall forfeit his or her right to any payment
and his or her associated Awards may be cancelled without any payment therefor.

11. Interpretation.

All Awards granted under the Plan are intended either not to be subject to
Section 409A or Section 457A of the Code or, if subject to Section 409A or
Section 457A of the Code, to be administered, operated and construed in
compliance with Section 409A or Section 457A of the Code, as applicable, and all
regulations and other guidance issued thereunder. Notwithstanding this or any
other provision of the Plan to the contrary, the Committee may amend the Plan or
any Award granted hereunder in any manner or take any other action that it
determines, in its sole discretion, is necessary, appropriate or advisable
(including replacing any Option) to cause the Plan or any Award granted
hereunder to comply with Section 409A or Section 457A of the Code and all
regulations and other guidance issued thereunder or to not be subject to
Section 409A or Section 457A of the Code. Any such action, once taken, shall be
deemed to be effective from the earliest date necessary to avoid a violation of
Section 409A or Section 457A of the Code and shall be final, binding and
conclusive on all Eligible Individuals and other individuals having or claiming
any right or interest under the Plan.

12. Termination and Amendment of the Plan or Modification of Awards.

12.1 Effective Date and Duration of the Plan. The Plan shall be effective on the
Effective Date. The Plan shall terminate on the Plan Termination Date and no
Award shall be granted after that date. The applicable terms of the Plan and any
terms and conditions applicable to Awards granted prior to the Plan Termination
Date shall survive the termination of the Plan and continue to apply to such
Awards.

12.2 Plan Amendment or Plan Termination. The Board may earlier terminate the
Plan and the Board may at any time and from time to time amend, modify or
suspend the Plan; provided, however, that:

(a) no such amendment, modification, suspension or termination shall impair or
adversely alter any Awards theretofore granted under the Plan, except with the
consent of the Participant, nor shall any amendment, modification, suspension or
termination deprive any Participant of any Investor Interests which he or she
may have acquired through or as a result of the Plan; and

 

- 13 -



--------------------------------------------------------------------------------

(b) to the extent necessary under any applicable law, regulation or exchange
requirement, no other amendment shall be effective unless approved by the
shareholders of the Company in accordance with applicable law, regulation or
exchange requirement.

12.3 Modification of Awards. No modification of an Award shall adversely alter
or impair any rights or obligations under the Award without the consent of the
Participant.

13. Non-Exclusivity of the Plan.

The adoption of the Plan by the Board shall not be construed as amending,
modifying or rescinding any previously approved incentive arrangement or as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under the Plan, and such arrangements
may be either applicable generally or only in specific cases.

14. Limitation of Liability.

As illustrative of the limitations of liability of the Company, but not intended
to be exhaustive thereof, nothing in the Plan shall be construed to:

(a) give any Person any right to be granted an Award other than at the sole
discretion of the Committee;

(b) give any Person any rights whatsoever with respect to Investor Interests
except as specifically provided in the Plan;

(c) limit in any way the right of the Company or any of its Subsidiaries to
terminate the employment of or the provision of services by any Person at any
time; or

(d) be evidence of any agreement or understanding, express or implied, that the
Company will pay any Person at any particular rate of compensation or for any
particular period of time.

15. Regulations and Other Approvals; Governing Law.

15.1 Except as to matters of Luxembourg law or U.S. federal law, the Plan and
the rights of all Persons claiming hereunder shall be construed and determined
in accordance with the laws of the State of Utah without giving effect to
conflicts of laws principles thereof.

15.2 Compliance with Law.

(a) The obligation of the Company to sell or deliver Investor Interests with
respect to Awards granted under the Plan shall be subject to all applicable
laws, rules and regulations, including all applicable U.S. federal and state
securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.

 

- 14 -



--------------------------------------------------------------------------------

(b) The Board may make such changes as may be necessary or appropriate to comply
with the rules and regulations of any government authority.

(c) Each grant of an Award and the issuance of Investor Interests in settlement
of the Award is subject to compliance with all applicable U.S. federal, state
and non-U.S. law. Further, if at any time the Committee determines, in its
discretion, that the listing, registration or qualification of Investor
Interests issuable pursuant to the Plan is required by any securities exchange
or under any U.S. federal, state or non-U.S. law, or that the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Investor Interests, no Awards shall be or shall be deemed to be granted or
payment made or Investor Interests issued, in whole or in part, unless listing,
registration, qualification, consent or approval has been effected or obtained
free of any conditions that are not acceptable to the Committee. Any person
exercising an Option shall make such representations and agreements and furnish
such information as the Board or Committee may request to assure compliance with
the foregoing or any other applicable legal requirements.

15.3 Transfers of Investor Interests Acquired Under the Plan. Notwithstanding
anything contained in the Plan or any Award Agreement to the contrary, in the
event that the disposition of Investor Interests acquired pursuant to the Plan
is not covered by a then current registration statement under the Securities Act
and is not otherwise exempt from such registration, such Investor Interests
shall be restricted against transfer to the extent required by the Securities
Act and Rule 144 or other regulations promulgated thereunder. The Committee may
require any individual receiving Investor Interests pursuant to an Award granted
under the Plan, as a condition precedent to receipt of such Investor Interests,
to represent and warrant to the Company in writing that the Investor Interests
acquired by such individual are acquired without a view to any distribution
thereof and will not be sold or transferred other than pursuant to an effective
registration thereof under the Securities Act or pursuant to an exemption
applicable under the Securities Act or the rules and regulations promulgated
thereunder. The certificates evidencing any of such Investor Interests shall be
appropriately amended or have an appropriate legend placed thereon to reflect
their status as restricted securities as aforesaid.

16. Miscellaneous.

16.1 Forfeiture Events; Clawback. The Committee may specify in an Award
Agreement that the Participant’s rights, payments and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture, clawback or
recoupment upon the occurrence of certain specified events or as required by
law, in addition to any otherwise applicable forfeiture provisions that apply to
the Award.

16.2 Multiple Agreements. The terms of each Award may differ from other Awards
granted under the Plan at the same time, or at some other time. The Committee
may also grant more than one Award to a given Eligible Individual during the
term of the Plan, either in addition to, or in substitution for, one or more
Awards previously granted to that Eligible Individual.

 

- 15 -



--------------------------------------------------------------------------------

16.3 Withholding of Taxes. The Company or any of its Subsidiaries may withhold
from any payment of cash or distribution of Investor Interests to a Participant
or other person under the Plan an amount or number of Investor Interests
sufficient to cover any withholding taxes which may become required with respect
to such payment or shall take any other action as it deems necessary to satisfy
any income or other tax withholding requirements as a result of the grant or
exercise of any Award under the Plan. The Company or any of its Subsidiaries
shall have the right to require the payment of any such taxes and require that
any person furnish information deemed necessary by the Company or any of its
Subsidiaries to meet any tax reporting obligation as a condition to exercise or
before making any payment pursuant to an Award. In addition, if approved by the
Committee, a Participant may elect to (i) have withheld a portion of the
Investor Interests then issuable to him or her, or (ii) surrender Investor
Interests owned by the Participant prior to the exercise, vesting or other
settlement of an Award, in each case having an aggregate Fair Market Value equal
to the withholding taxes. If the Participant elects to have withheld a portion
of the Investor Interests then issuable to him or her, the Investor Interests
withheld shall not be an amount in excess of the employer’s minimum statutory
withholding requirements.

16.4 Plan Unfunded. The Plan shall be unfunded. Except for reserving a
sufficient number of authorized Investor Interests to the extent required by law
to meet the requirements of the Plan, the Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure payment of any Award granted under the Plan.

 

- 16 -



--------------------------------------------------------------------------------

ANNEX A

(Provisions Applicable to Securities Issued in California)

To the extent not in accordance with the foregoing, the following shall govern
all Options granted and securities sold to residents of California:

 

  1. Options shall be exercisable for not more than 120 months from the date the
option is granted.

 

  2. Options granted or securities sold pursuant to the plan shall not be
transferred other than by will, by the laws of descent and distribution, to a
revocable trust, or as permitted by Rule 701 of the Securities Act of 1933, as
amended (17 C.F.R. 230.701).

 

  3. The number of securities purchasable pursuant to any option and the
exercise price thereof, and the number of securities allocated to any person
under the plan, shall be proportionately adjusted in the event of a stock split,
reverse stock split, stock dividend, recapitalization, combination,
reclassification or other distribution of the issuer’s equity securities without
the receipt of consideration by the issuer, of or on the issuer’s class or
series of securities underlying the option or purchase right.

 

  4. Unless the grantee’s employment is terminated for cause as defined by
applicable law, the right to exercise the option in the event of termination of
employment, to the extent that the optionee is entitled to exercise on the date
employment terminates, shall continue until the earlier of the option expiration
date or (1) at least 6 months from the date of termination if termination was
caused by death or disability, or (2) at least 30 days from the date of
termination if termination was caused by other than death or disability.

 

  5. The Plan must be approved by a majority of the outstanding securities
entitled to vote by the later of (1) within twelve (12) months before or after
the date the Plan is adopted, or (2) prior to or within twelve (12) months of
the issuance of any security under the Plan in California. Any security issued
to any person in California before security holder approval is obtained must be
rescinded if security holder approval is not obtained in the manner described in
the preceding sentence. Such securities shall not be counted in determining
whether such approval is obtained.

 

  6. No options may be granted or security sold more than 10 years from the date
the plan is adopted or the date the plan is approved by the issuer’s security
holders, whichever is earlier.